IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 98-41271
                         Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

ERICK MAURICIO CHAVEZ-AREVALO,

                                              Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-98-CR-179-3
                      --------------------

                            August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Erick Mauricio Chavez-Arevalo appeals his sentence following

a guilty plea to possession of marijuana with intent to

distribute.    Chavez argues that the district court’s

determination that he possessed a firearm during the commission

of the offense is clearly erroneous.    Having reviewed the record

and the briefs of the parties, we find no error and AFFIRM.          See

United States v. Ramos, 71 F.3d 1150, 1157-58 (5th Cir. 1995);

United States v. Edwards, 65 F.3d 430, 433 (5th Cir. 1995).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No.
            -2-

AFFIRMED.